Gill, J.
This is a snit on an insurance policy issued December 1, 1894, to the Merriam Park Lodge Company, which was the name of a partnership composed of four individuals, Bayha, List, W. B. and M. P. Sexton. The policy was assigned to the plaintiff after the loss occurred.
The title of the property formerly stood in the name of said Bayha, though it belonged to the then existing firm of Bayha & List. On the twenty-fifth day of October, 1894, Bayha and List joined the Sextons in forming a co-partnership to conduct a sanitarium ; and according to agreement the building in question, and lot on which it was situated, was turned into the partnership at a valuation of $3,500. And in pursuance of this understanding said Bayha, on November 29, 1894, made a deed conveying the lot and building to the partnership name of Merriam Park Lodge Company. In a few days thereafter the policy was obtained, and subsequently the fire occurred.
On a trial by the circuit court without a jury plaintiff had judgment and defendant appealed.
The defense is based on the ordinary stipulation in the policy, providing that the same “shall be void if the interest of the insured be other than unconditional and sole ownership, or if 0f the insurance be a building on ground not owned by the insured in fee simple;” the contention being that the so-called “Merriam Park Lodge Company” (the insured named in the policy) was not such an entity, corporate or otherwise, as could take title to real estate, and that there*161fore the insured did not have the fee simple ownership of the property insured.
Whatever may be said as to the capacity of the lodge company to take á conveyance of the legal title to the property, it is nevertheless clear that the parties who were doing business under that name were the absolute, equitable owners of the property, and held the same free of all conditions or claims of other parties. And it has been repeatedly held that such ownership is sufficient to answer the demands of a policy such as we have here. Gaylord v. Ins. Co., 40 Mo. 13; Lingenfelter v. Ins. Co., 19 Mo. App. loc. cit. 268; Hubbard v. Ins. Co., 57 Mo. App. 1.
The judgment is therefore affirmed.
All concur.